Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AGREEMENT by and between UnumProvident Corporation, a Delaware corporation
having its principal executive offices in Chattanooga, Tennessee (the
“Company”), and Thomas R. Watjen (the “Executive”) dated as of December 16,
2005.

 

WHEREAS, the Executive currently serves as a senior executive officer of the
Company pursuant to this Agreement as first entered into effective January 1,
2002;

 

WHEREAS, the Company recognizes the Executive’s substantial contribution to the
growth and success of the Company, desires to provide for the continued
employment of the Executive and to make certain changes in the Executive’s
employment arrangements with the Company, which the Board has determined will
reinforce and encourage the continued attention and dedication to the Company of
the Executive as a member of the Company’s senior management in the best
interests of the Company and its shareholders;

 

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions set forth below;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Term of Agreement. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the date hereof (the “Effective Date”) and ending on the second
anniversary of the Effective Date (the “Agreement Term”). Beginning on the first
anniversary of the Effective Date and on each successive anniversary thereof,
the Agreement Term shall be automatically extended for successive one-year terms
unless either the Company or the Executive shall give (in accordance with
Section 11(b)) the other party written notice (a “Notice of Non-Renewal”) at
least sixty (60) days prior to the extension date of intention not to extend
this Agreement. For the avoidance of doubt, a Notice of Non-Renewal would need
to be given at least one year and 60 days prior to the expiration of the
then-current Agreement Term. Notwithstanding the foregoing, any Notice of
Non-Renewal given during the two-year period after a Change in Control (such
two-year period being hereafter referred to as the “CIC Period”) shall be
effective only at the expiration of the CIC Period; and further provided that if
the Company enters into an agreement for a transaction that would constitute a
Change in Control if consummated (the date of such agreement being a “Potential
Change in Control”) then any Notice of Non-Renewal provided after such Potential
Change in Control or within three (3) months prior to such Potential Change in
Control shall not be effective until the expiration of the CIC Period or, if no
Change in Control occurs within twelve (12) months of a Potential Change in
Control, the expiration of such twelve (12) month period.



--------------------------------------------------------------------------------

2. Terms of Employment.

 

(a) Position and Duties.

 

(i) The Executive shall serve as President and Chief Executive Officer of the
Company, with the appropriate authority, duties and responsibilities attendant
to such positions.

 

(ii) Excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his business
attention and time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform such responsibilities.
It shall not be a violation of this Agreement for the Executive to (A) serve,
with prior approval of the Board, on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(b) Compensation.

 

(i) Annual Base Salary. The Executive shall receive an annual base salary
(“Annual Base Salary”) of $950,000, effective March 1, 2005. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement, and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased.

 

(ii) Annual Bonus. The Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) with a target level of not less than 120% of Annual Base
Salary, or such greater amount as determined from time to time by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) (the “Target Bonus Amount”). It is understood that “Annual Bonus”
does not include any special or supplemental bonuses that may be awarded from
time to time by the Company.

 

(iii) Incentive Awards. The Executive shall be eligible for annual equity grants
and/or cash-based awards, as determined by the Compensation Committee based upon
competitive market analyses and such other factors it may deem appropriate,
including the Executive’s current position in equity of the Company.

 

-2-



--------------------------------------------------------------------------------

(iv) Other Employee Benefit Plans. Except as otherwise expressly provided
herein, the Executive shall be entitled to participate in all employee benefit,
welfare and other plans, practices, policies and programs (including relocation
programs and policies intended to reimburse the Executive in respect of state
and local income taxes imposed by jurisdictions where the Executive does not
reside and attributable to compensation paid by the Company) (collectively,
“Employee Benefit Plans”) applicable to senior executive officers of the
Company.

 

(v) Retirement Benefit. The Executive shall be entitled to a minimum annual
retirement benefit from the Company payable monthly (the “Retirement Benefit”)
determined as set forth in Attachment A. In addition, the Executive shall be
entitled to post-retirement welfare benefit plan coverage pursuant to the terms
of the applicable Company plans to the extent such coverage is provided by the
Company. In determining the Executive’s eligibility for and entitlements to
post-retirement welfare benefits, the Executive shall receive full credit for
all of his years of service with the Company for all purposes; provided,
however, that for purposes of the Company’s postretirement medical plans, the
Executive shall receive credit for his years of service with the Company
pursuant to the terms of such plans.

 

(vi) Expenses. During the Agreement Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in the course of performing his duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company to the extent available to other senior executive officers with respect
to travel, entertainment and other business expenses. Without limiting the
foregoing, the Company will pay, or reimburse the Executive for, the reasonable
legal fees and expenses incurred by the Executive in connection with the
negotiation and execution of this amended Agreement, not to exceed $15,000.

 

(vii) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company available to senior executive officers of the
Company and any additional benefits as may be granted to the Executive by the
Compensation Committee. The Compensation Committee of the Board will
periodically review and monitor the fringe benefit program for senior executive
officers, including the Executive.

 

3. Termination of Employment.

 

(a) Death, Retirement or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Retirement during the term of this
Agreement. For purposes of this Agreement, “Retirement” means a voluntary
termination of employment that qualifies as normal or early retirement under the
Company’s then-current retirement plan, or if there is no such retirement plan,

 

-3-



--------------------------------------------------------------------------------

“Retirement” shall mean voluntary termination after age 65 with ten years of
service. As of the Effective Date, the Company’s retirement plan defines early
retirement as voluntary termination after age 55 with five years of service, and
normal retirement as voluntary termination after age 65. If the Company
determines in good faith that the Disability of the Executive has occurred
(pursuant to the definition of Disability set forth below), it may give to the
Executive written notice in accordance with Section 11(b) of this Agreement of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 90th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 90 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall be determined in accordance with
the Company’s policy, or shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for any twelve-month
period as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative, whichever is more favorable to the Executive.

 

(b) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean:

 

(i) the continued failure of the Executive to perform substantially the
Executive’s duties hereunder (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or

 

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company, or

 

(iii) conviction of a felony or a guilty or nolo contendere plea by the
Executive with respect thereto.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board (or any committee of the Board) or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an

 

-4-



--------------------------------------------------------------------------------

opportunity, together with counsel, to be heard before the Board) finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

 

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
following events, provided, however, that clauses (i) through (vi) shall
constitute Good Reason only in the absence of the written consent of the
Executive:

 

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2(a)(i) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of
Section 2(b) of this Agreement (including, but not limited to, any reduction in
Annual Base Salary), other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(iv) any failure by the Company to comply with and satisfy Section 9(c) of this
Agreement; or

 

(v) any required relocation of the Executive to a location other than the
Company’s headquarters; or

 

(vi) any required relocation of the Executive (whether or not to the Company’s
headquarters) if such required relocation occurs during the CIC Period.

 

Notwithstanding the foregoing, (x) placing the Executive on a paid leave for up
to 30 days, pending the determination of whether there is a basis to terminate
the Executive for Cause, shall not constitute a Good Reason event (but if the
Executive is subsequently terminated for Cause, then the Executive shall repay
any amounts paid by the Company to the Executive during such paid leave period);
and (y) a Notice of Termination for Good Reason given by the Executive shall
constitute a notice of resignation of all elected positions the Executive may
hold with the Company or any of its subsidiaries or affiliates (including, but
not limited to, all directorships), effective as of the Date of Termination
(regardless of whether the Notice of Termination expressly states that the
Executive is resigning from such elected positions).

 

-5-



--------------------------------------------------------------------------------

(d) Change in Control. For purposes of this Agreement, “Change in Control” shall
mean the occurrence of any one of the following events:

 

(i) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in Rule
14a-11 under the Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act and as used in Sections 13(d)(3)
and 14(d)(2) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election or Contest or
Proxy Contest, shall be deemed an Incumbent Director;

 

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) by the Company of any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), or (E) a transaction
(other than one described in (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(E) does not constitute a Change in Control of the Company under this paragraph
(ii);

 

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or
(y) if applicable, the

 

-6-



--------------------------------------------------------------------------------

ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by the Company Voting
Securities that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization or Sale), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Reorganization or Sale, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation) is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Reorganization or Sale were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale (any Reorganization
or Sale which satisfies all of the criteria specified in (A), (B) and (C) above
shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

(e) Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 11(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) specifies the Date of Termination (as
defined below). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

-7-



--------------------------------------------------------------------------------

(f) Date of Termination. Unless another date is mutually agreed upon, “Date of
Termination” means (i) if the Executive’s employment is terminated by the
Company for Cause, the date of receipt of the Notice of Termination or any later
date specified therein within 90 days of such notice, (ii) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the Disability Effective Date, as the case may be, (iii) if the
Executive’s employment is terminated by the Company other than for Cause, death
or Disability, 90 days after giving such notice, (iv) if the Executive’s
employment is terminated by the Executive, 90 days after the giving of such
notice by the Executive (or such shorter period as may be specified in the
Notice of Termination) provided that the Company may elect to place the
Executive on paid leave for all or any part of such up-to 90-day period or
accelerate the Date of Termination, and (v) if the Executive’s employment is
terminated pursuant to a Notice of Non-Renewal, the date specified in Section 1
as the end of the term in which such notice is provided or any other mutually
agreed upon date.

 

4. Obligations of the Company upon Termination. To the extent required to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
as determined in writing by the Company’s outside counsel, one or more payments
under this Section 4 shall be delayed to the six month anniversary of the date
of Executive’s separation from service, within the meaning of Code Section 409A.

 

(a) Good Reason; Other Than for Cause or Disability. If, the Company shall
terminate the Executive’s employment during the Agreement Term other than for
Cause or Disability, or the Executive shall terminate employment for Good
Reason, this Agreement shall terminate without further obligation to the
Executive other than as follows:

 

(i) the Company shall pay to the Executive in a lump sum in cash within ten
(10) days after the Executive executes a general release substantially in the
form attached hereto as Attachment B:

 

A. the product of three (3) times the sum of (x) the average of the annual
bonuses paid to the Executive for the three (3) completed calendar years prior
to the year in which the Date of Termination occurs (the “Recent Annual Bonus”)
and (y) the Executive’s Annual Base Salary (disregarding any decrease in Annual
Base Salary constituting Good Reason); and

 

B. the sum of (x) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid (disregarding any decrease in
Annual Base Salary constituting Good Reason), and (y) the product of (1) the
Recent Annual Bonus multiplied by (2) a fraction, the numerator of which is the
number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365, to the
extent not theretofore paid (the sum of the amounts described in clauses (x) and
(y) shall be hereinafter referred to as the “Accrued Obligations”);

 

-8-



--------------------------------------------------------------------------------

C. an amount equal to the difference between (x) the actuarial present value of
the Retirement Benefit determined using the actuarial assumptions prescribed
under the tax-qualified defined benefit plan under which the Executive was
eligible for participation at the time of termination of employment, assuming
the Executive had accumulated three (3) additional years of age and three
(3) additional years of employment, and (y) the actuarial present value of the
Retirement Benefit determined using the actuarial assumptions prescribed under
the tax-qualified defined benefit plan under which the Executive was eligible
for participation at the time of termination of employment;

 

(ii) for a period of three (3) years following the Executive’s Date of
Termination (the “Welfare Benefits Continuation Period”), the Company shall
continue to provide to the Executive (and the Executive’s dependents, if
applicable): (A) if the Date of Termination occurs during the CIC Period or
during the twelve (12) month period after a Potential Change in Control (the
“Potential CIC Period”), the same level of health and welfare benefits which
would have been provided to the Executive (and his dependents, if applicable) in
accordance with the benefit plans described in Section 2(b)(iv) of this
Agreement, upon substantially similar terms and conditions (including
contributions required by the Executive for such benefits) as existed
immediately prior to the Date of Termination (or, if more favorable to the
Executive, as such benefits and terms and conditions existed immediately prior
to the Change in Control or Potential Change in Control); provided that, if the
Executive cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted, or (B) if the
Date of Termination occurs outside of the CIC Period or Potential CIC Period,
benefits substantially equivalent to those health and welfare benefits which
would have been provided to the Executive (and his dependents, if applicable) in
accordance with the benefit plans described in Section 2(b)(iv) of this
Agreement if the Executive’s employment had not been terminated. Notwithstanding
the foregoing, (x) if and to the extent required to prevent a violation of
Section 409A of the Code, the Executive will pay the entire cost of such
coverage for the first six (6) months after the Date of Termination and the
Company will reimburse Executive for the Company’s share of such costs on the
six-month anniversary of Executive’s “separation from service” as defined in
Section 409A of the Code, and (y) if the Executive becomes reemployed with
another employer and becomes eligible to receive group health and benefits from
such employer, the Company’s obligation to provide the health and welfare
benefits described herein shall cease, except as otherwise provided by law. The
Welfare Benefits Continuation Period shall run concurrently with any period for
which Executive is eligible to elect health coverage under COBRA.

 

-9-



--------------------------------------------------------------------------------

(iii) if the Date of Termination occurs during the CIC Period or Potential CIC
Period, all of the Executive’s stock options, restricted stock awards and other
equity based awards granted after July 1, 1999 (the “Post-Merger Equity Awards”)
shall vest in full as of the Date of Termination, and such options shall remain
exercisable until the later of (x) the post-termination expiration date
specified in the original option agreement, (y) December 31 of the year in which
the Date of Termination occurs, or (z) the 15th day of the third month following
the Date of Termination, but not exceeding the expiration of their initial term
(the “Post-Termination Exercise Period”), and the Executive’s other equity
awards (excluding the Post-Merger Equity Awards) will remain subject to the
terms of their applicable agreements or applicable Company policy and shall not
be affected by the provisions of this Section 4(a); and

 

(iv) if the Date of Termination occurs other than during the CIC Period or
Potential CIC Period, the Executive’s Post-Merger Equity Awards shall vest as of
the Date of Termination to the extent such awards would have vested if the
Executive had remained continuously employed by the Company through the
expiration of the Agreement Term then existing immediately prior to the Date of
Termination, and such options shall remain exercisable during the
Post-Termination Exercise Period; and

 

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

 

(b) Death, Retirement or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death, Retirement or Disability, this Agreement
shall terminate without further obligations to the Executive’s legal
representatives or to the Executive, as the case may be, under this Agreement,
other than for payment of the Accrued Obligations, the timely payment or
provision of Other Benefits, and the Retirement Benefit (including the other
retirement benefits provided in Section 2(b)(v), if applicable). In addition,
the Post-Merger Equity Awards shall vest immediately and such stock options
shall remain exercisable during the Post-Termination Exercise Period; and the
Executive’s other equity awards (excluding the Post-Merger Equity Awards) will
remain subject to the terms of their applicable agreements or applicable Company
policy and shall not be affected by the provisions of this Section 4(b).Accrued
Obligations shall be paid to the Executive, the Executive’s legal
representatives, as applicable, in a lump sum in cash within 30 days after the
Date of Termination. If, however, the Executive’s employment is terminated by
reason of death after a Notice of Termination given either by the Executive for
Good Reason or by the Company other than for Cause, the Company shall also pay
to the Executive’s legal representatives in one lump sum the amounts specified
in Sections 4(a)(i)(A) and (B).

 

-10-



--------------------------------------------------------------------------------

(c) Cause; Other than for Good Reason; Non-Renewal by the Executive. If the
Executive’s employment shall be terminated for Cause or the Executive terminates
his employment either without Good Reason or upon expiration of the Agreement
Term by reason of Executive giving a Notice of Non-Renewal under Section 1, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive (i) his Annual Base Salary through
the Date of Termination to the extent theretofore unpaid, and (ii) the Other
Benefits.

 

(d) Non-Renewal by the Company. If the Agreement Term expires pursuant to a
Notice of Non-Renewal given by the Company under Section 1, and if the
Executive’s employment with the Company terminates as of the last day of the
Agreement Term or during the twenty-four (24) months following such expiration
of the Agreement Term (the “Non-Renewal Severance Period”) under circumstances
that would have been a termination without Cause or a resignation by the
Executive for Good Reason if the Agreement Term had not expired, then the
Executive shall be entitled to the payments and benefits described in
Section 4(a) of this Agreement; provided that any such payments and benefits
will be conditioned on the Executive signing a general form of release
substantially in the form attached hereto as Attachment B. For the avoidance of
doubt, a termination of the Executive’s employment during the Non-Renewal
Severance Period for any other reason, including, without limitation, by reason
of death, Disability or Retirement, shall not entitle him to benefits under this
Section 4(d) or Section 4(a).

 

5. Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Section 11(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement; provided that the
Executive shall not be eligible for severance benefits under any other program
or policy of the Company.

 

6. Full Settlement. Except as provided in this Section 6, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement. [the following has been moved to Section 10(d)]

 

-11-



--------------------------------------------------------------------------------

7. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment, benefit or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable, provided or to be provided, or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 7) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 7(a), if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments do not exceed 110% of the greatest amount (the “Reduced
Amount”) that could be paid to the Executive such that the receipt of Payments
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount.

 

(b) Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent auditors or such other certified public accounting firm reasonably
acceptable to the Executive as may be designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Section 7,
shall be paid by the Company to the Executive within five (5) days of the later
of (i) the due date for the payment of any Excise Tax, and (ii) the receipt of
the Accounting Firm’s determination. Any final determination by the Accounting
Firm shall be binding upon the Company and the Executive except in the case of
manifest error. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 7(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

-12-



--------------------------------------------------------------------------------

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed

 

-13-



--------------------------------------------------------------------------------

to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 7(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon by
the IRS after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 7(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

8. Competition; Confidential Information.

 

(a) During the Agreement Term and for the eighteen month period following a
termination of the Executive’s employment that entitles the Executive to a lump
sum payment pursuant to Section 4(a)(i) or Section 4(d) (the “Restricted
Period”), the Executive shall not directly or indirectly, own, manage, operate,
join, control, or participate in the ownership, management, operation or control
of, or be employed by or connected in any manner with, any competing business,
whether for compensation or otherwise, without the prior written consent of the
Company. Notwithstanding the preceding sentence, the Executive shall not be
prohibited from owning less than one (1%) percent of any publicly traded
corporation, whether or not such corporation is deemed to be a competing
business. For the purposes of this Agreement, a “competing business” shall be
any business which is a significant competitor of the Company or any of its
subsidiaries, unless the Executive’s primary duties and responsibilities with
respect to such business are not related to the management or operation of
disability insurance or complementary special risk products and services in any
country where the Company or any of its subsidiaries is conducting business.
This Section 8(a) shall cease to apply upon the occurrence of a Change in
Control.

 

(b) During the Restricted Period, the Executive shall not, directly or
indirectly, either for Executive’s own benefit or purpose or for the benefit or
purpose of any other person, employ, or offer to employ, call on, or actively
interfere with the Company’s relationship with any Covered Employee, provided
that this Section 8(b) shall not prohibit general solicitations in the form of
classified advertisements or the like in newspapers, on the internet, or in
other media. This Section 8(b) shall cease to apply upon the occurrence of a
Change in Control. For purposes of this Agreement, “Covered Employee” means an
employee of the Company who was a vice president or more senior officer of the
Company as of the date of the Executive’s termination of employment with the
Company.

 

-14-



--------------------------------------------------------------------------------

(c) The Executive hereby acknowledges that, as an employee of the Company, he
will be making use of, acquiring and adding to confidential information of a
special and unique nature and value relating to the Company and its strategic
plan and financial operations. The Executive further recognizes and acknowledges
that all confidential information is the exclusive property of the Company, is
material and confidential, and is critical to the successful conduct of the
business of the Company. Accordingly, the Executive hereby covenants and agrees
that he will use confidential information for the benefit of the Company only
and shall not at any time, directly or indirectly, during the Agreement Term and
thereafter, divulge, reveal or communicate any confidential information to any
person, firm, corporation or entity whatsoever, or use any confidential
information for his own benefit or for the benefit of others, other than as
required by law or legal process. For purposes of the foregoing, confidential
information shall not include information that becomes generally available to
the public, other than as a result of disclosure by the Executive.

 

(d) Any termination of the Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 8 or the Agreement
Term.

 

(e) The Executive acknowledges and agrees that the Company will have no adequate
remedy at law, and could be irreparably harmed, if the Executive breaches or
threatens to breach any of the provisions of Section 8(a), (b) or (c). The
Executive agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of such provisions,
and to specific performance of each of the terms thereof in addition to any
other legal or equitable remedies that the Company may have. The Executive
further agrees that he shall not, in any equity proceeding relating to the
enforcement of the terms of this Section 8, raise the defense that the Company
has an adequate remedy at law. Without limiting the foregoing, if the Executive
violates Section 8(a) or has knowledge of the conduct that results in a
violation of Section 8(b) (any such violation being a “Forfeiture Event”), then
all of the Executive’s outstanding equity awards shall terminate and cease to be
exercisable as of that date and the Executive shall remit to the Company, in
cash, an amount equal to the income recognized by the Executive on the exercise
of any stock options during the 90-day period prior to such Forfeiture Event. In
addition, if the Executive violates Section 8(a), then, in lieu of any other
monetary damages other than the forfeiture of option gains described in the
immediately preceding sentence, the Executive shall remit to the Company, in
cash, the lump sum payment made to him under Section 4(a)(i) or Section 4(d)
(excluding accrued Annual Base Salary earned through the Date of Termination).

 

(f) The terms and provisions of this Section 8 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Executive’s future employment
imposed by this Section 8 are reasonable in both duration and geographic scope
and in all other respects.

 

-15-



--------------------------------------------------------------------------------

If for any reason any court of competent jurisdiction shall find any provisions
of this Section 8 unreasonable in duration or geographic scope or otherwise, the
Executive and the Company agree that the restrictions and prohibitions contained
herein shall be effective to the fullest extent allowed under applicable law in
such jurisdiction.

 

(g) The parties acknowledge that this Agreement would not have been entered into
and the benefits described in Sections 2 or 4 would not have been promised in
the absence of the Executive’s promises under this Section 8.

 

9. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

10. Disputes.

 

(a) Arbitration. The Executive and the Company shall attempt in good faith to
resolve any controversy or claim between the Executive and the Company arising
out of or relating to or concerning this Agreement or any aspect of the
Executive’s employment with the Company or the termination of that employment
(together, an “Employment Matter”), Failing such agreement, then prior to the
occurrence of a Change in Control, and subject to the provisions of this
Section 10, any such Employment Matter will be finally settled by arbitration in
the County of New York administered by the American Arbitration Association (the
“AAA”) under its Commercial Arbitration Rules then in effect. However, the AAA’s
Commercial Arbitration Rules will be modified in the following ways: (i) each
arbitrator will agree to treat as confidential evidence and other information
presented to them, (ii) there will be no authority to award punitive damages
(and the Executive and the Company agree not to request any such award),
(iii) the proceeding shall be expedited as much as practical consistent with the
AAA’s Commercial Arbitration Rules, and (iv) a decision must be rendered within
10 business days of the parties’ closing statements or submission of
post-hearing briefs. Notwithstanding the foregoing, any controversy or claim
between the Executive and the Company that relates to an Employment Matter and
arises after the occurrence of a

 

-16-



--------------------------------------------------------------------------------

Change in Control or as to which an arbitration proceeding had not been
initiated prior to a Change in Control shall not be subject to mandatory
arbitration under this Section 10, and the Executive or the Company may bring an
action or special proceeding in a state or federal court of competent
jurisdiction to resolve such controversy or claim.

 

(b) Injunctions and Enforcement of Arbitration Awards. The Executive or the
Company may bring an action or special proceeding in a state or federal court of
competent jurisdiction to enforce any arbitration award under Section 10(a).
Also, the Company may bring such an action or proceeding, in addition to its
rights under Section 10(a) and whether or not an arbitration proceeding has been
or is ever initiated, to temporarily, preliminarily or permanently enforce any
part of Section 8. The Executive agrees that (i) violating any part of
Section 8(a), 8(b) or 8(c) would cause damage to the Company that cannot be
measured or repaired, (ii) the Company therefore is entitled to an injunction,
restraining order or other equitable relief restraining any actual or threatened
violation of Section 8(a), 8(b) or 8(c), (iii) no bond will need to be posted
for the Company to receive such an injunction, order or other relief and (iv) no
proof will be required that monetary damages for violations of Section 8(a) or
Section 8(c) would be difficult to calculate and that remedies at law would be
inadequate.

 

(c) Waiver of Jury Trial. To the extent permitted by law, the Executive and the
Company waive any and all rights to a jury trial with respect to any Employment
Matter.

 

[The following subsection (d) is moved from Section 6 and modified as marked]

 

(d) Payment of Enforcement Costs. Subject to the last sentence of this
Section 10(d), the Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) pursued or
defended against in good faith by the Executive regarding the validity or
enforceability of, or liability under, any provision of this Agreement or in
seeking to obtain or enforce any right or benefit under this Agreement
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code. With respect to any such contest occurring prior to the occurrence of
a Change in Control, the Company’s obligations to the Executive under this
Section 10(d) shall not exceed $50,000; provided that such $50,000 limit shall
not apply if the arbitrator or court, as the case may be, determines that the
Company’s position in such dispute was frivolous or not in good faith.

 

11. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

-17-



--------------------------------------------------------------------------------

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Thomas R. Watjen

P.O. Box 281

Lookout Mountain, TN 37350

 

If to the Company:

 

UnumProvident Corporation

1 Fountain Square

Chattanooga, TN 37402

Attention: SVP, Human Resources

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

(f) From and after the Effective Date this Agreement shall supersede any other
employment, severance or change of control agreement between the parties with
respect to the subject matter hereof.

 

12. General Release. All payments under Section 4(a)(i) or 4(d) of this
Agreement will be conditioned on the Executive signing prior to the commencement
of payments a general form of release substantially in the form attached hereto
as Attachment B.

 

-18-



--------------------------------------------------------------------------------

13. Continuing Obligations. Notwithstanding any expiration of the Agreement Term
or anything in this Agreement to the contrary, this Agreement shall continue in
effect until expiration of the Non-Renewal Severance Period if the Agreement
Term expires pursuant to a Notice of Non-Renewal given by the Company and until
full satisfaction of all obligations of the Company hereunder.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

EXECUTIVE

/s/ Thomas R. Watjen

--------------------------------------------------------------------------------

Thomas R. Watjen

UNUMPROVIDENT CORPORATION

By:

 

/s/ Susan N. Roth

--------------------------------------------------------------------------------

 

Date: December 16, 2005

 

-19-



--------------------------------------------------------------------------------

ATTACHMENT A

 

RETIREMENT BENEFIT

 

The Retirement Benefit shall be the benefit provided under the Unum Corporation
Senior Executive Retirement Plan (the “Plan”) as amended and restated effective
January 1, 2005 with the following modifications:

 

  •   To the extent that any portion of the Plan incorporates by reference a
provision of the Qualified Plan (as such term is defined under the Plan),
including the definition of actuarial equivalency in the Qualified Plan, such
provision of the Qualified Plan as in effect from time to time shall be applied
in determining the Retirement Benefit. In the event such provision includes any
grandfathering, protection of accrued benefits or any special transition
provision, these modifications should also be applied.

 

  •   For purposes of calculating the Retirement Benefit, the Executive shall be
considered to be fully vested in his benefit regardless of his age upon
termination, and for purposes of the computation of the lump-sum benefit payable
in accordance with Section 4(a)(i)(C) of this Employment Agreement, it shall be
assumed that his retirement date is the later of his age upon termination or the
earliest retirement date specified under the Plan.

 

For the avoidance of doubt the Retirement Benefit (including the lump-sum
benefit payable in accordance with Section 4(a)(i)(C)) of this Employment
Agreement) shall be calculated according to the following methodology:



--------------------------------------------------------------------------------

Thomas R. Watjen

 

Employment Agreement Retirement Benefit

 

Employee Data:

 

Date of Birth

Employment Date

Date of Termination

Age at Termination

Benefit Commencement Date (of Annual Retirement Benefit)

Age at Benefit Commencement (not earlier than age 55)

 

Earnings (based on qualified plan pensionable earnings, but without regard to
IRC 401(a)(17) limit on compensation, plus amounts deferred under any
nonqualified deferred compensation plan)

 

Five Year Final Average Earnings (FAE)

(based on qualified plan definition; current definition is highest five calendar
year earnings during the last ten consecutive calendar years of employment)

 

Service

Maximum service recognized is 20 years.

 

Retirement Benefit:

 

(1) Gross Annual Retirement Benefit

(2.5% x Service (max 20 years) x FAE)

 

(2) Early Retirement Reduction Factor at Benefit Commencement Age

(5% reduction per year from age 60)

 

(3) Gross Annual Retirement Benefit, Reduced for Early Retirement

(1) x [100%-(2)]

 

-2-



--------------------------------------------------------------------------------

Two Components of Retirement Benefit:

 

(A) Grandfathered Benefit: The amount deferred under the plan before January 1,
2005, as determined in accordance with regulations under Section 409A and the
terms of the plan as in effect on October 3, 2004; as reduced by the annual
Social Security benefit at age 65 in accordance with the plan terms.

 

(B) 409A Benefit: Gross Annual Retirement Benefit as of participant’s
retirement; reduced by the:

 

  (i) Grandfathered Benefit;

 

  (ii) Annual Pension Plan Benefit (Qualified); and

 

  (iii) Annual Supplemental Plan Benefit (Nonqualified).

 

Commencement of Benefits:

 

To the extent required by Section 409A of the Internal Revenue Code, payment of
the 409A Benefit shall commence no sooner than the expiration of six months
after the Date of Termination.

 

-3-



--------------------------------------------------------------------------------

ATTACHMENT B

 

GENERAL RELEASE

 

For and in consideration of the payment, mutual promises, covenants, and
agreements made by and between you and UnumProvident in the Agreement originally
dated as of March 31, 2003, as subsequently amended, to which this General
Release is attached as Attachment B, you unconditionally and generally release
UnumProvident from each and every action, claim, right, liability or demand of
any kind and nature, and from any claims which may be derived therefrom, that
you had, have, or might hereafter claim to have against UnumProvident or any
employee, agent, successor or predecessor of UnumProvident at common law, public
policy or otherwise, particularly including, but not by way of limitation, the
following: all claims for personal injury, including negligent infliction of
emotional distress; any claim arising under the Age Discrimination in Employment
Act of 1967, as amended; Title VII of the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Rehabilitation Act of 1973; the
Fair Labor Standards Act; the National Labor Relations Act; Sections 1981
through 1988 of Title 42 of the United States Code; the Immigration Reform and
Control Act; the False Claims Act; the Occupational Safety and Health Act; the
Worker Adjustment and Retraining Notification Act; the Employment Retirement
Income Security Act of 1974 (save for a benefit claim as provided below); any
other federal, state or local law dealing with discrimination in employment on
the basis of sex, race, color, national origin, religion, disability, age,
sexual orientation or any other grounds; any claim for unpaid compensation or
unpaid bonus; any claim for wrongful discharge or breach of contract; and any
other claims based on tort, whether based on common law, public policy or
otherwise. It is your intent to release all claims of every nature and kind
whether known or unknown, accrued or unaccrued, which you may have against
UnumProvident as of the date of the execution of this General Release.

 

It is expressly understood and agreed by you that this General Release does not
include your vested rights, if any, in the Unum Corporation Senior Executive
Retirement Plan, UnumProvident Corporation Supplemental Pension Plan,
UnumProvident Pension Equity Plan or in the UnumProvident 401(k) Retirement
Plan, any other rights you may have to benefits under UnumProvident’s welfare
benefit plans, and rights you may have to coverage under UnumProvident’s
professional liability insurance policies, including any directors and officers
liability insurance, or any vested rights you may have under a stock option or
long term incentive plan, or any rights to deferred compensation. Such
retirement plan, welfare plan, stock options or deferred compensation rights
survive unaffected by this release, subject to the laws and plan documents
governing those plans.



--------------------------------------------------------------------------------

This General Release does not include any rights or claims against UnumProvident
or those associated with UnumProvident that you may have which arise after the
date you sign the General Release, or any claim that you may have to
unemployment compensation or workers’ compensation benefits, or any claim you
may have to indemnification in accordance with the provisions of the
UnumProvident Corporation Certificate of Incorporation or Bylaws.

 

EXECUTIVE

--------------------------------------------------------------------------------

Thomas R. Watjen

 

Date:

UNUMPROVIDENT CORPORATION

--------------------------------------------------------------------------------

Name:

   

Title:

         

Date:

 

-2-